DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 26 February 2021.
Claims 1-11 are pending.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 26 February 2021, with respect to the claim interpretations of claims 1-10 under 35 U.S.C. 112f have been fully considered and are persuasive.  The claim interpretation has been withdrawn. The applicant did not argue that the interpretation of claim 11 under 35 U.S.C. 112f was improper, and therefore, the examiner will maintain this interpretation. The examiner notes that the structure of the “execution means” is indeed disclosed in FIG. 1, and paragraphs [0021-0024] and [0034], and therefore has withdrawn the corresponding 35 U.S.C. 112b rejection for claim 11 for having no corresponding structure.

Applicant’s arguments, see pages 9-11 of the remarks filed 26 February 2021, with respect to the claim rejections of claims 1, 10, and 11 under 35 U.S.C. 112f have been fully considered and are persuasive.  The claim rejections have been withdrawn.

Applicant’s arguments, see pages 11-13 of the remarks filed 26 February 2021, with respect to the claim rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
i.	On page 12, the applicant argues that “Referring to Giannetti…task A (alleged as the claimed second process) and the task B (alleged as the claimed first process) in Giannetti are included in two parallel execution paths, instead of being different process in a series of processes”.
	The examiner respectfully points out that in response to the amended claim limitations, the current rejection under 35 U.S.C. 103 cites new portions of Ferren and Giannetti that disclose 

ii.	On page 13, the applicant argues that claims 10-11 overcome the obviousness rejection in the office action for the same rationale as claim 1, and further, that claims 2-9 overcome the obviousness rejection in the office action since they contain all features of claim 1.
	The examiner respectfully finds this argument not persuasive, as applicant’s argument for claim 1 does not overcome the obviousness rejection.

Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities (Line numbers correspond to claim 1): In lines 15-16, “a second process” should read “the second process”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “execution means” and “execution control means” of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure for the claimed execution means is found in paragraphs [0021-0024] and [0034] of the specification. The structure for the claimed execution control means is found in [0030] and [0095] of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. Pub No.: US 2009/0132853 A1 (hereafter “Ferren”), in view of Giannetti Pub. No.: US 2019/0347168 A1 (hereafter “Giannetti”).

Ferren and Giannetti were cited in the previous PTO-892 dated 9 December 2020.

Regarding claim 1, Ferren teaches the invention substantially as claimed, including:
An information processing apparatus comprising a processor configured to: 
execute a series of processes according to an execution instruction which is formed to include a series of execution commands ([0083], Lines 1-4: The processor 210 includes a processor operable to execute an instruction set (i.e., “execution instruction”). In an embodiment, the instruction set may include a collection of instructions (i.e., “execution commands”) that the processor can execute. i.e., the instruction set incudes instructions fetched in a sequence or “series”)); and 
in a case where execution of the series of processes is stopped in the middle of the execution ([0143], Lines 2-7: After a start operation, the operational flow moves to a detecting operation 1310. The detecting operation senses a computational error corresponding to an execution of a second instruction by a processor operable to execute an instruction sequence having a first instruction that is fetched before the second instruction (i.e., execution of the sequence of program instructions is stopped in response to detection of an error, and restored to a previous instruction)) and, thereafter, is instructed to be re-executed…, 
in response to determining that the first process is executed successfully and an error occurs when executing the second process, the processor controls to not re-execute the first process according to a first execution command in re-execution of the series of processes, which is decided in advance, among the series of execution commands, and to perform the re-execution of the series of processes from a second process according to a second execution command other than the first execution command among the series of execution commands, wherein the second process is executed after the first process in the execution of the series of processes ([0135], Lines 1-14: Program instructions are generally fetched in a sequence or order by the processor 1110. A first instruction (i.e., “first process”) of the sequence of program instructions 1160 may execute (i.e., the first instruction is determined to execute successfully), but a second instruction (i.e., “second process”) of the sequence may not execute because of a processor computational error (i.e., a processor computational error occurs when executing the second instruction). The monitoring circuit 1130 is operable to detect a computational error corresponding to an execution of the second instruction. Rather than losing the entire execution of the sequence of program instructions because of the computational error, the error recovery circuit is operable to restore an execution of the sequence of program instructions to the first instruction in response to the detected computational error (i.e., execution of the sequence is restored so that the first instruction is not re-executed). Execution of the sequence of program instructions then starts from the first instruction (i.e., execution of the sequence of program instructions re-starts and the second instruction is re-executed. Determining whether to re-execute the second instruction, and the first instruction, is based on whether a computational error is detected during execution of the second or first instruction)).

Ferren does not explicitly disclose:
determine whether to re-execute a first process and a second process among the series of processes during re-execution of the series of processes according to result information, wherein the result information indicates execution result of the series of processes,

However, Giannetti teaches:
determine whether to re-execute a first process and a second process among the series of processes during re-execution of the series of processes according to result information, wherein the result information indicates execution result of the series of processes ([0035], Lines 1-15: FIG. 5 visually illustrates a different scenario of a workflow 500 that has choices in it. The workflow itself has various steps 510 (e.g., tasks and choices or “CH” actions) defining a particular workflow sequence 520, where an execution path 530 is the result of a particular performance of the workflow (e.g., performing task X, Y, Z, then choosing task C, the C2). In this case, the designer has expressed three “rollback breakpoints” 540,: one in Task X, one in Task Y, and one in task Z. Assuming that the execution goes smoothly until task C2 is reached, where at this point there is an irrecoverable error (i.e., determining whether to re-execute certain tasks of the workflow is made based on when during the workflow the irrecoverable error is encountered), then the workflow automatically executes the rollback path 550 (i.e., traversing back through, and performing rollbacks at, tasks C2 and C) back to task Z, which is the last known rollback breakpoint that was successful (i.e., since task Z is determined to be the last known successful breakpoint, Tasks C and C2 (first and second processes) need to be re-executed). [0036], Lines 8-13: By having breakpoints…the intent is clear that if the workflow execution manages to reach any of the non-default tasks, that the information/results stored up to that point…are to be kept in the event of a downstream failure (i.e., following execution of a rollback path, re-execution of tasks is performed according to the stored execution “results”)).

Regarding claim 4, Giannetti teaches:
the processor specifies whether or not to execute the first process again according to an execution result of a third process according to a third execution command immediately before the first execution command in the series of execution commands ([0036], Lines 4-13: Task CH1 (choice 1) has two main branches (Task A and Task B) and a default one (Task C). If the default is performed, the designer has indicated through the rollback breakpoint on Task X and not on Task C that the intent is to roll back to the beginning (FIG. 6A). However, by having breakpoints on Task A and Task B, the intent is clear that if the workflow execution manages to reach any of the non-default tasks, that the information/results stored up to that point (Task A or B) are to be kept in the event of a downstream failure (FIG. 6B) (i.e., by indicating rollback breakpoints at certain tasks, the designer “specifies” which particular tasks are to be re-executed, and which will not after the rollback. In the example of FIG. 6B, Task A (first process) is executed based on a stored “execution result” of the Task CH1 (third process immediately before the first process) choosing the main branch of Task A)).

Regarding claim 10, it is a product claim having similar limitations to those of apparatus claim 1, and is therefore rejected for at least the same rationale. Ferren teaches the further limitations of a non-transitory computer readable medium storing a program causing a computer to function ([0192], Lines 1-7: Those skilled in the art will appreciate that the mechanisms of the subject matter described herein are capable of being distributed as a program (i.e., programs cause computers to function to implement the program) product in a variety of forms, and that an illustrative embodiment of the subject matter described herein applies equally regardless of the particular type of signal-bearing media (i.e., computer readable media) used to actually carry out the distribution).

Regarding claim 11, it is an apparatus claim having similar limitations to those of apparatus claim 1, and is therefore rejected for at least the same rationale.

Claims 2-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, in view of Giannetti, as applied to claims 1, and 4 above, and in further view of Chandra et al. Pub. No.: US 2016/0105487 A1 (hereafter “Chandra”).

Chandra was cited in the previous PTO-892 dated 9 December 2020.

Regarding claim 2, while Giannetti teaches storing results for tasks, in [0036], the combination of Ferren and Giannetti does not explicitly disclose:
record identification information which is used to identify the first execution command, and the result information which indicates the execution result of the execution of the execution command included in the execution instruction, 
wherein the processor controls the re-execution of the series of processes according to the identification information and the result information. 

However, Chandra teaches:
record identification information which is used to identify the first execution command ([0084], Lines 1-8: FIG. 3 is a diagram illustrating another example workflow package (i.e., “recording section”), arranged in accordance with at least some embodiments of the present disclosure. A workflow package 300 includes…a network service workflow 250. Network service workflow comprises service IDs 251 (i.e., “identification information” identifying at least a first service); a workflow sequence 252; an instruction set [253]…an instruction set 254…an instruction set 255 (i.e., instruction sets represent instructions, or “commands” to be executed for each network service in the workflow sequence 252 (see also [0034]))), and the result information which indicates the execution result of the execution of the execution command included in the execution instruction ([0132], Lines 1-6: At a “Store Transaction Result Information” block 706, network service 111 may store transaction result information in a storage location according to result storage instructions in the workflow package. As noted herein, the result storage location may comprise a location within the workflow package (i.e., each network service stores result information within the workflow package)), 
wherein the processor controls the re-execution of the series of processes according to the identification information and the result information ([0147], Lines 1-4: At a “Roll-Back Transaction” block 803, network service 111 may roll-back its own transaction carried out pursuant to execution of its instruction set in the workflow package. [0146], Lines 1-5: At an “Identify Previous Network Service/Client Application” block 804, network service 111 may identify a previous network service…by reference to workflow sequence information in the workflow package (i.e., service IDs and results stored in the workflow package are used to control the roll back and resuming of execution of the workflow at a previous network service in event of an execution failure (see [0142]))). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chandra’s teaching of controlling execution of a rollback operation using a workflow package used to store identifiers of services in a sequence of services and results from executing instructions related to those services, with the combination of Ferren and Giannetti’s teaching of storing results of a sequence of processing instructions, with a reasonable expectation of success, since they are analogous task sequence execution systems that similarly record results from task sequence processing. Such a combination results in a system that executes a sequence of tasks and records results, as in Giannetti, along with task identifiers in a workflow package, as in Chandra. One of ordinary skill would have been motivated to make this combination to reduce communication overhead and failures associated with direct communications between clients and network services (Chandra [0024]).

Regarding claim 3, Giannetti teaches:
the processor records operation information which indicates whether or not to perform, according to the result information, the re-execution for each of the execution commands included in the series of execution commands, and wherein the processor controls the re-execution of the series of processes according to the operation information corresponding to the result information ([0036], Lines 4-13: Task CH1 (choice 1) has two main branches (Task A and Task B) and a default one (Task C). If the default is performed, the designer has indicated through the rollback i.e., storing a “rollback breakpoint” for given tasks of a task sequence, such as that of FIGs 6a and 6b, allow the designer to indicate whether each task should be re-executed during a rollback. For example, in FIG 6B, Task A is not re-executed during the rollback operation, and the information/results stored up to the point of Task A ae kept, while Task CH2, and Task A2 are re-executed. Similar indications of re-execution of particular tasks are illustrated in FIGs 5, and 7A-7B)).  

Regarding claim 5, Giannetti teaches:
the processor specifies whether or not to execute the first process again according to an execution result of a third process according to a third execution command immediately before the first execution command in the series of execution commands ([0036], Lines 4-13: Task CH1 (choice 1) has two main branches (Task A and Task B) and a default one (Task C). If the default is performed, the designer has indicated through the rollback breakpoint on Task X and not on Task C that the intent is to roll back to the beginning (FIG. 6A). However, by having breakpoints on Task A and Task B, the intent is clear that if the workflow execution manages to reach any of the non-default tasks, that the information/results stored up to that point (Task A or B) are to be kept in the event of a downstream failure (FIG. 6B) (i.e., by indicating rollback breakpoints at certain tasks, the designer “specifies” which particular tasks are to be re-executed, and which will not after the rollback. In the example of FIG. 6B, Task A (first process) is executed based on an “execution result” of the Task CH1 (third process immediately before the first process) choosing the main branch of Task A)).  

Regarding claim 6, Giannetti teaches:
the processor specifies whether or not to execute the first process again according to an execution result of a third process according to a third execution command immediately before the first execution command in the series of execution commands ([0036], Lines 4-13: Task CH1 i.e., by indicating rollback breakpoints at certain tasks, the designer “specifies” which particular tasks are to be re-executed, and which will not after the rollback. In the example of FIG. 6B, Task A (first process) is executed based on an “execution result” of the Task CH1 (third process immediately before the first process) choosing the main branch of Task A)).  

Regarding claim 7, while Ferren teaches associating processing instructions by placing them in a series, the combination of Ferren and Giannetti does not explicitly disclose:
associate first operation information according to the first process with second operation information according to the third process. 

However, Chandra teaches:
associate first operation information according to the first process with second operation information according to the third process ([0072], Lines 1-12: Fig. 2 is a diagram illustrating an example workflow package…Network service workflow 210 includes a network service ID 211, a network service ID and real-time selection criteria 221, and a network service ID 231, where network service IDs 211, 221, and 231 are arranged in a workflow sequence in which network service ID 211 is first, network service ID and real-time selection criteria 221 is second, and network service ID 231 is last (i.e., at least a service 221, or “first process” is associated with service 211 (third process) which immediately precedes it in the workflow sequence). [0073], Lines 1-4: Network service ID 211 is associated with a network service instruction set 212, comprising custom transaction instructions 213, log storage instructions 216, and failure roll-back instructions 217 (i.e., “second” operation information according to the service 211, or “third process”). [0074], Lines 1-4: Network service ID and real-time selection criteria 221 is associated with a network service instruction set 222, comprising custom transaction instructions 223, log storage i.e., “first” operation information according to the service 221, or “first process” which is associated with the operation information of service 211 through the workflow package)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chandra’s teaching of using a workflow package to associate operation information of different services in a sequence of services, with the combination of Ferren and Giannetti’s teaching of executing a sequence of processes, with a reasonable expectation of success, since they are analogous task sequence execution systems that similarly execute sequences of task. Such a combination results in a system that associates operation information for tasks, as in Chandra, which are arranged in a sequence for execution, as in Ferren. One of ordinary skill would have been motivated to make this combination so that selected associated services in a sequence of services can be rolled back correctly in response to failure of a network service (Chandra [0083]).

Regarding claim 8, Chandra teaches:
associate first operation information according to the first process with second operation information according to the third process ([0072], Lines 1-12: Fig. 2 is a diagram illustrating an example workflow package…Network service workflow 210 includes a network service ID 211, a network service ID and real-time selection criteria 221, and a network service ID 231, where network service IDs 211, 221, and 231 are arranged in a workflow sequence in which network service ID 211 is first, network service ID and real-time selection criteria 221 is second, and network service ID 231 is last (i.e., at least a service 221, or “first process” is associated with service 211 (third process) which immediately precedes it in the workflow sequence). [0073], Lines 1-4: Network service ID 211 is associated with a network service instruction set 212, comprising custom transaction instructions 213, log storage instructions 216, and failure roll-back instructions 217 (i.e., “second” operation information according to the service 211, or “third process”). [0074], Lines 1-4: Network service ID and real-time selection criteria 221 is associated with a network service instruction set 222, comprising custom transaction instructions 223, log storage instructions 226, and failure roll-back instructions 227 (i.e., “first” operation information according to the service 221, or “first process” which is associated with the operation information of service 211 through the workflow package)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chandra’s teaching of using a workflow package to associate operation information of different services in a sequence of services, with the combination of Ferren and Giannetti’s teaching of executing a sequence of processes, with a reasonable expectation of success, since they are analogous task sequence execution systems that similarly execute sequences of task. Such a combination results in a system that associates operation information for tasks, as in Chandra, which are arranged in a sequence for execution, as in Ferren. One of ordinary skill would have been motivated to make this combination so that selected associated services in a sequence of services can be rolled back correctly in response to failure of a network service (Chandra [0083]).

Regarding claim 9, Chandra teaches:
associate first operation information according to the first process with second operation information according to the third process ([0072], Lines 1-12: Fig. 2 is a diagram illustrating an example workflow package…Network service workflow 210 includes a network service ID 211, a network service ID and real-time selection criteria 221, and a network service ID 231, where network service IDs 211, 221, and 231 are arranged in a workflow sequence in which network service ID 211 is first, network service ID and real-time selection criteria 221 is second, and network service ID 231 is last (i.e., at least a service 221, or “first process” is associated with service 211 (third process) which immediately precedes it in the workflow sequence). [0073], Lines 1-4: Network service ID 211 is associated with a network service instruction set 212, comprising custom transaction instructions 213, log storage instructions 216, and failure roll-back instructions 217 (i.e., “second” operation information according to the service 211, or “third process”). [0074], Lines 1-4: Network service ID and real-time selection criteria 221 is associated with a network service instruction set 222, comprising custom transaction instructions 223, log storage instructions 226, and failure roll-back instructions 227 (i.e., “first” operation information according to the service 221, or “first process” which is associated with the operation information of service 211 through the workflow package)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chandra’s teaching of using a workflow package to associate operation information of different services in a sequence of services, with the combination of Ferren and Giannetti’s teaching of executing a sequence of processes, with a reasonable expectation of success, since they are analogous task sequence execution systems that similarly execute sequences of task. Such a combination results in a system that associates operation information for tasks, as in Chandra, which are arranged in a sequence for execution, as in Ferren. One of ordinary skill would have been motivated to make this combination so that selected associated services in a sequence of services can be rolled back correctly in response to failure of a network service (Chandra [0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brack et al. Pub. No.: US 2006/0268321 A1 discloses a workflow forecaster that makes copies of an object table at regular intervals, and in the event of a system failure, recovers the object table up to the point when the last checkpoint was taken.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/MICHAEL W AYERS/Examiner, Art Unit 2195